DETAILED ACTION

America Invents Act

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Eugene Shkurko on 17 February 2021.  Amend the claims filed 29 January 2021 as follows:

1. (Currently Amended) A method, executed at least in part by a computer, comprising: 
responding to an instruction requesting an ultrasound exam by: 
polling a plurality of ultrasound systems  by transmitting a query signal and receiving a response signal from each of the plurality of ultrasound systems,  wherein the response signals each identify: 
a transducer type of the responding ultrasound system, wherein a radio-frequency identification (“RFID”) signal is used to determine the transducer type of the responding ultrasound system, and 
an operator associated with the responding ultrasound system and a capability of the responding ultrasound system; 
determining from the received plurality of response signals that one or more of the responding ultrasound systems is sufficiently configured with: 
a suitable transducer type for performing the requested ultrasound exam and the capability to perform the requested ultrasound exam; 
determining from the received plurality of response signals that one or more of the responding ultrasound systems is insufficiently configured by not having a suitable transducer type for performing the requested ultrasound exam or by not having the capability to perform the requested ultrasound exam; 
determining whether or not the operator identified in the response signal is sufficiently trained to administer the requested ultrasound exam using the responding ultrasound system that is sufficiently configured and associated with the operator identified in the response signal; 
in response to determining that the operator identified in the response signal is sufficiently trained to administer the requested ultrasound exam using the associated sufficiently configured ultrasound system and in response to determining that the responding ultrasound system is available, 
transmitting a schedule signal for the requested ultrasound exam to the associated sufficiently configured ultrasound system; and 
displaying a message indicating progress of the requested ultrasound exam.  

2. - 3. (Canceled)  

4. (Currently Amended) The method of claim 1, wherein transmitting the schedule signal comprises paging the sufficiently trained operator.  

5. (Canceled)  

6. (Currently Amended) The method of claim 4 further comprising adjusting a schedule associated with the sufficiently trained operator and the associated sufficiently configured ultrasound system.  

7. (Currently Amended) The method of claim 1, further comprising using an RFID signal to determine a transducer type of the responding ultrasound system.  

8. (Currently Amended) The method of claim 1, further comprising accessing an operator profile to determine whether or not the operator identified in the response signal is sufficiently trained to administer the requested ultrasound exam.  

9. (Canceled)

10. - 17. (Withdrawn) 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1, 4 and 6-8: 
The rejection of the claims under 35 USC 101 and 112 have been withdrawn in view of the amendments to the claims. 
	The prior art of record, including Gropper et al. (U.S. Patent7,756,724 B2), Mayer et al. (U.S. PG-Pub 2015/0039336 Al), Conry et al. (U.S. PG-Pub 2006/0143044 Al) and Shin et al. (U.S. PG-Pub 2009/0069690 Al) does not teach or suggest the following features:
responding to an instruction requesting an ultrasound exam by: 
polling a plurality of ultrasound systems  by transmitting a query signal and receiving a response signal from each of the plurality of ultrasound systems,  wherein the response signals each identify: 
a transducer type of the responding ultrasound system, wherein a radio-frequency identification (“RFID”) signal is used to determine the transducer type of the responding ultrasound system, and 
an operator associated with the responding ultrasound system and a capability of the responding ultrasound system; 
determining from the received plurality of response signals that one or more of the responding ultrasound systems is sufficiently configured with: 
a suitable transducer type for performing the requested ultrasound exam and the capability to perform the requested ultrasound exam; 
determining from the received plurality of response signals that one or more of the responding ultrasound systems is insufficiently configured by not having a suitable transducer type for performing the requested ultrasound exam or by not having the capability to perform the requested ultrasound exam; 
determining whether or not the operator identified in the response signal is sufficiently trained to administer the requested ultrasound exam using the responding ultrasound system that is sufficiently configured and associated with the operator identified in the response signal; 
in response to determining that the operator identified in the response signal is sufficiently trained to administer the requested ultrasound exam using the associated sufficiently configured ultrasound system and in response to determining that the responding ultrasound system is available, 
transmitting a schedule signal for the requested ultrasound exam to the associated sufficiently configured ultrasound system; and 
displaying a message indicating progress of the requested ultrasound exam.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
17 February 2021